Exhibit 10.1

AMended and restated

PJT PARTNERS Inc.
2015 Omnibus Incentive Plan

1.Purpose.  The purpose of the Amended and Restated PJT Partners Inc. 2015
Omnibus Incentive Plan is to provide a means through which the Company and other
members of the Company Group may attract and retain key personnel and to provide
a means whereby directors, officers, employees, partners, consultants and
advisors of the Company and other members of the Company Group can acquire and
maintain an equity interest in the Company, or be paid incentive compensation,
including incentive compensation measured by reference to the value of Common
Stock or Partnership Interests, thereby strengthening their commitment to the
welfare of the Company Group and aligning their interests with those of the
Company’s stockholders.  

2.Definitions.  The following definitions shall be applicable throughout the
Plan.

(a)“Absolute Share Limit” has the meaning given such term in Section 5(b) of the
Plan.

(b)“Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(c)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, Other Cash-Based Award,
Performance Compensation Award or Partnership Interest granted under the Plan.  

(d)“Award Agreement” means the document or documents by which each Award is
evidenced.

(e)“Board” means the Board of Directors of the Company.

(f)“Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) “Cause,” as defined in any employment agreement, Partner
Agreement or consulting agreement between the Participant and the Service
Recipient in effect at the time of such Termination (or with respect to an Award
of Partnership Interests, as defined in the Partnership Agreement); or (ii) in
the absence of such definition in any employment agreement, Partner Agreement or
consulting agreement, the Participant’s (A) deliberate and repeated failure to
perform substantially the Participant’s duties to the Service Recipient; (B)
material breach of any partnership, employment, or consulting agreement between
the Participant and the Service Recipient, or material breach of any restrictive
covenants agreement between the Participant and any member of the Company Group;
(C) conviction of a felony or crime of moral turpitude, or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to securities laws, rules or regulations,
that the Participant individually has violated any securities laws or any rules
or regulations thereunder, or any rules of any such self-regulatory body, if
such conviction has a material adverse effect on the business of the Company
Group; (D) material breach of any material rules or regulations of the Service
Recipient applicable to the Participant that have been provided to the
Participant in writing and has a material adverse effect on the business of the
Company Group; (E) act of fraud, misappropriation, embezzlement or similar
conduct by the Participant against the Company or any Affiliate.  

(g)“Change in Control” means:

(i)the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock,
treating as shares of Common Stock, for the avoidance of doubt, the

 

--------------------------------------------------------------------------------

  

number of shares of Common Stock into which any Partnership Interests are (or
may become) exchangeable or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that for purposes of this Plan, the
following acquisitions shall be excluded in the determination of a Change in
Control: (I) any acquisition by the Company or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (III) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);

(ii)during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; and

(iii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.

(h)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.  Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.

(i)“Committee” means the Compensation Committee of the Board or any subcommittee
thereof properly delegated in accordance with Section 4(a), or if no such
Compensation Committee or subcommittee thereof exists, the Board.

(j)“Common Stock” means the Class A common stock, par value $0.01 per share, of
the Company (and any stock or other securities into which such Common Stock may
be converted or into which it may be exchanged).

(k)“Company” means PJT Partners Inc., a Delaware corporation, and any successor
thereto.

(l)“Company Group” means, collectively, the Company and its Subsidiaries.

(m)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(n)“Designated Foreign Subsidiaries” means all members of the Company Group that
are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

(o)“Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; and
(iii) the breach of any noncompetition, nonsolicitation or other agreement
containing restrictive covenants, with any member of the Company Group.

(p)“Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment
agreement, Partner Agreement or consulting agreement

 

--------------------------------------------------------------------------------

  

between the Participant and the Service Recipient in effect at the time of such
Termination; or (ii) in the absence of any such employment agreement, Partner
Agreement or consulting agreement (or the absence of any definition of
“Disability” contained therein), a condition entitling the Participant to
receive benefits under a long-term disability plan of the Company Group in which
such Participant is eligible to participate, or, in the absence of such a plan,
the inability by reason of physical or mental illness or accident to perform the
duties of the occupation at which a Participant was employed or served when such
disability commenced, which inability is reasonably expected to be permanent and
has continued for a period of six consecutive months.  Any determination of
whether Disability exists shall be made by the Company (or designee) in its sole
and absolute discretion.

(q)“Effective Date” means September 16, 2015.

(r)“Eligible Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act; (ii) with respect to actions
intended to obtain the exception for performance-based compensation under
Section 162(m) of the Code, an “outside director” within the meaning of Section
162(m) of the Code; and (iii) with respect to actions undertaken to comply with
the rules of the NYSE or any other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, an “independent director”
under the rules of the NYSE or any other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or a person
meeting any similar requirement under any successor rule or regulation.

(s)“Eligible Person” means any (i) individual employed by, or providing services
as a partner to, any member of the Company Group; provided, however, that no
employee covered by a collective bargaining agreement shall be an Eligible
Person unless and to the extent that such eligibility is set forth in such
collective bargaining agreement or in an agreement or instrument relating
thereto; (ii) director or officer of any member of the Company Group; or (iii)
consultant or advisor to any member of the Company Group who may be offered
securities registrable pursuant to a registration statement on Form S-8 under
the Securities Act, who, in the case of each of clauses (i) through (iii) above
has entered into an Award Agreement or who has received written notification
from the Committee or its designee that they have been selected to participate
in the Plan.  

(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(u) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(v)“Fair Market Value” means, on a given date, if (i) the Common Stock is listed
on a national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there are no such sales on that date, then on the last
preceding date on which such sales were reported; (ii) the Common Stock is not
listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock.

(w)“GAAP” has the meaning given to such term in Section 11(c) of the Plan.  

(x)“Immediate Family Members” has the meaning given such term in Section 13(d)
of the Plan.

(y)“Incentive Stock Option” means an Option which is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

(z)“Indemnifiable Person” has the meaning given such term in Section 4(e) of the
Plan.

 

--------------------------------------------------------------------------------

  

(aa) “Minimum Vesting Condition” means, with respect to any Award settled in
shares of Common Stock, that vesting of (or lapsing of restrictions on) such
Award does not occur earlier than the first anniversary of the Date of Grant,
other than acceleration (i) in connection with a Change in Control or (ii) as a
result of a Participant’s death or Disability; provided, however, that
notwithstanding the foregoing, Awards that result in the issuance of an
aggregate of up to five percent (5%) of the Absolute Share Limit  may be granted
to any one or more Eligible Persons without respect to such Minimum Vesting
Condition.  The Minimum Vesting Condition will not prevent the Committee from
accelerating the vesting of any Award in accordance with any of the provisions
set forth in this Plan.

(bb)“Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(cc)“Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(dd)“Non-Employee Director” means a member of the Board who is not an employee
of any member of the Company Group.

(ee)“NYSE” means the New York Stock Exchange.

(ff)“Option” means an Award granted under Section 7 of the Plan.

(gg)“Option Period” has the meaning given such term in Section 7(c) of the Plan.

(hh)“Other Cash-Based Award” means an Award granted under Section 10 of the Plan
that is payable without reference to the value of Common Stock.

(ii)“Other Stock-Based Award” means an Award granted under Section 10 of the
Plan that is payable by reference to the value of Common Stock.

(jj)“Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(kk)“Partnership” means PJT Partners Holdings LP.

(ll)“Partner Agreement” means an agreement between a partner and a Service
Recipient with respect to the provision of services of such partner to the
Service Recipient.

(mm)“Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of PJT Partners Holdings  LP, as the same may be amended
from time to time.

(nn)“Partnership Interest” means any interest in the Partnership that is
designated by the Committee that is available to be issued or granted under the
Plan as an interest in the Partnership, including, without limitation, the LTIP
Units as defined in the Partnership Agreement.

(oo)“Performance Compensation Award” means any Award designated by the Committee
as a Performance Compensation Award pursuant to Section 11 of the Plan.  

(pp)“Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(qq)“Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award

 

--------------------------------------------------------------------------------

  

of a particular Participant, whether all, some portion but less than all, or
none of the Performance Compensation Award has been earned for the Performance
Period.

(rr)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(ss)“Performance Period” means the one or more periods of time, as the Committee
may select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Performance Compensation Award.

(tt)“Permitted Transferee” has the meaning given such term in Section 13(d) of
the Plan.

(uu)“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

(vv)“Plan” means this Amended and Restated PJT Partners Inc. 2015 Omnibus
Incentive Plan, as it may be amended from time to time.

(ww)“Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(xx)“Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(yy)“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(zz)“SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(aaa)“Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(bbb)“Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is a partner thereof, principally employed or to which such original
recipient provides services, as applicable (or following a Termination, the
member of the Company Group as to which any of the foregoing most recently
applied).

(ccc)“Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ddd)“Strike Price” has the meaning given such term in Section 8(b) of the Plan.

(eee)“Subsidiary” means, with respect to any specified Person:

(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

 

--------------------------------------------------------------------------------

  

(ii)any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(fff)“Substitute Award” has the meaning given such term in Section 5(e) of the
Plan.

(ggg)“Sub-Plans” means, any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions.  Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

(hhh)“Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient.  

3.Effective Date; Duration.  The Plan shall be effective as of the Effective
Date.  The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4.Administration.

(a)The Committee shall administer the Plan; provided, however, that the Board
may, in its sole discretion, grant Awards and administer the Plan with respect
to such awards, in which case, the Board shall have all the authority granted to
the Committee under the Plan.  To the extent required to comply with the
provisions of Rule 16b-3 promulgated under the Exchange Act (if the Board is not
acting as the Committee under the Plan) or desired to obtain the exception for
performance-based compensation under Section 162(m) of the Code, as applicable,
it is intended that the Committee or subcommittee thereof shall consist of two
or more Eligible Directors.  However, the fact that a Committee member shall
fail to qualify as an Eligible Director shall not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

(b)Except to the extent prohibited by applicable law, the NYSE or any other
securities exchange or inter-dealer quotation system on which the Common Stock
of the Company is listed or traded, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of the Company or any Subsidiary
the authority to act on behalf of the Committee with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Committee herein, and which may be so delegated as a matter of
law, subject to Section 4(a) above.

(c)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock or Partnership
Interests, as applicable, to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled in or exercised for
cash, shares of Common Stock, other securities, other Awards or other property,
or canceled, forfeited, or suspended and the method or methods by which Awards
may be so settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
shares of Common Stock, other securities, other Awards or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee; (vii)
interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish,

 

--------------------------------------------------------------------------------

  

amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan; and (x) adopt
Sub-Plans.

(d)Unless otherwise expressly provided in the Plan, the Partnership Agreement or
an Award Agreement, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any Award or any documents
evidencing Awards granted pursuant to the Plan shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons or entities, including, without
limitation, the Company, any other member of the Company Group, any Participant,
any holder or beneficiary of any Award, and any stockholder of the Company.

(e)No member of the Board, the Committee or any employee or agent of the Company
or any Subsidiary (each such person, an “Indemnifiable Person”) shall be liable
for any action taken or omitted to be taken or any determination made with
respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission).  Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award
Agreement and against and from any and all amounts paid by such Indemnifiable
Person with the Company’s approval, in settlement thereof, or paid by such
Indemnifiable Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnifiable Person, and the Company shall advance to
such Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice.  The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts,
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the organizational documents of any member of the
Company Group.  The foregoing right of indemnification shall not be exclusive of
or otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the organizational documents of any
member of the Company Group, as a matter of law, under an individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold such
Indemnifiable Persons harmless.

5.Grant of Awards; Shares and Partnership Interests Subject to the Plan;
Limitations.

(a)The Committee may, from time to time, grant Awards to one or more Eligible
Persons, subject to the Minimum Vesting Condition.

(b)Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, the total number of Awards available
under the Plan shall be no more than 17,000,000 (the “Absolute Share Limit”), of
which all or any portion may be issued as shares of Common Stock or Partnership
Interests (counting the number of shares of Common Stock into which any
Partnership Interests are (or may become) exchangeable and subject to the
reallocation provisions as set forth in Section 8.02(c) of the Partnership
Agreement, but excluding the number of shares issuable under this Plan in
connection with the vesting or exchange of replacement awards, retention awards,
certain restricted stock awards to non-U.S. personnel or Partnership Interests
issued or granted to Participants in connection with the completion of the
Company’s spin-off transaction on October 1, 2015); (ii) subject to Section 12
of the Plan, grants of Options or SARs under the Plan in respect of no more than
700,000 shares of Common Stock may be made to any individual Participant during
any single fiscal year of the Company (for this purpose, if a SAR is granted in
tandem with an Option (such that the SAR expires with respect to the number of
shares of Common Stock for which the Option is exercised), only the shares
underlying the Option shall count against this limitation); (iii) subject to
Section 12 of the Plan, no more than the

 

--------------------------------------------------------------------------------

  

number of shares of Common Stock equal to the Absolute Share Limit may be issued
in the aggregate pursuant to the exercise of Incentive Stock Options granted
under the Plan; (iv) subject to Section 12 of the Plan, no more than 700,000
shares of Common Stock may be issued in respect of Performance Compensation
Awards denominated in shares of Common Stock granted pursuant to Section 11 of
the Plan to any individual Participant for a single fiscal year during a
Performance Period (or with respect to each single fiscal year in the event a
Performance Period extends beyond a single fiscal year), or in the event such
share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; and (v) the maximum amount that can be paid to any
individual Participant for a single fiscal year during a Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year) pursuant to a Performance Compensation
Award denominated in cash (described in Section 11(a) of the Plan) shall be
$10,000,000.

(c)Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares or Partnership
Interests will again be available for grant and/or reallocation, as applicable.
Shares of Common Stock withheld in payment of the Exercise Price or taxes
relating to an Award and shares equal to the number of shares surrendered in
payment of any Exercise Price or Strike Price, or taxes relating to an Award,
shall be deemed to constitute shares not issued to the Participant and shall be
deemed to again be available for Awards under the Plan; provided, however, that
such shares shall not become available for issuance hereunder if either: (i) the
applicable shares are withheld or surrendered following the termination of the
Plan; or (ii) at the time the applicable shares are withheld or surrendered, it
would constitute a material revision of the Plan subject to stockholder approval
under any then-applicable rules of the national securities exchange on which the
Common Stock is listed.  

(d)Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.  

(e)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”).  Unless the Committee shall
otherwise determine, the Common Stock delivered by the Company or its Affiliates
upon exchange of the Partnership Interests that have been issued under the Plan
shall be issued under the Plan and shall be considered to be a Substitute
Award.  Substitute Awards shall not be counted against the Absolute Share Limit;
provided, that Substitute Awards issued in connection with the assumption of, or
in substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of shares of Common Stock available for Awards of Incentive
Stock Options under the Plan. Subject to applicable stock exchange requirements,
available shares under a stockholder-approved plan of an entity directly or
indirectly acquired by the Company or with which the Company combines (as
appropriately adjusted to reflect the acquisition or combination transaction)
may be used for Awards under the Plan and shall not reduce the number of shares
of Common Stock available for issuance under the Plan.  Any Awards granted under
the Plan in substitution of other Awards which do not constitute Substitute
Awards (as defined herein) shall be subject to the limitations and requirements
set forth under Section 13(a) of the Plan.

(f)During each fiscal year, the Board may award annual compensation to any
Non-Employee Director (including both shares of Common Stock subject to Awards
and any cash fees paid to such Non-Employee Director during the fiscal year (but
excluding expense reimbursements)) in an amount not exceeding $750,000 in total
value (calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes).

6.Eligibility.  Participation in the Plan shall be limited to Eligible Persons.

 

--------------------------------------------------------------------------------

  

7.Options.

(a)General.  Each Option granted under the Plan shall be evidenced by an Award
Agreement, in written or electronic form, which agreement need not be the same
for each Participant.  Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.  All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award Agreement expressly states that the Option is intended to be an Incentive
Stock Option.  Incentive Stock Options shall be granted only to Eligible Persons
who are employees of a member of the Company Group, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code.  No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained.  In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to, and comply with, such rules as may be prescribed by Section 422
of the Code.  If for any reason an Option intended to be an Incentive Stock
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Option or portion thereof
shall be regarded as a Nonqualified Stock Option appropriately granted under the
Plan.

(b)Exercise Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

(c)Vesting and Expiration; Termination. Options shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee; provided, however, that notwithstanding
any such vesting dates or events, the Committee may in its sole discretion
accelerate the vesting of any Options at any time and for any reason. Options
shall expire upon a date determined by the Committee, not to exceed ten (10)
years from the Date of Grant (the “Option Period”); provided, that if the Option
Period (other than in the case of an Incentive Stock Option) would expire at a
time when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the Option
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.  Notwithstanding the foregoing, in no event
shall the Option Period exceed five (5) years from the Date of Grant in the case
of an Incentive Stock Option granted to a Participant who on the Date of Grant
owns stock representing more than 10% of the voting power of all classes of
stock of any member of the Company Group.  

(d)Method of Exercise and Form of Payment.  No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld.  Options
which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price.  The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six months (unless otherwise determined by
the Committee); or (ii) by such other method as the Committee may permit in its
sole discretion, including, without limitation (A) in other property having a
fair market value on the date of exercise equal to the Exercise Price; (B) if
there is a public market for the shares of Common Stock at such time, by means
of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered (including telephonically to the extent permitted by the Committee) a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise issuable upon the exercise of the Option and to deliver promptly
to the

 

--------------------------------------------------------------------------------

  

Company an amount equal to the Exercise Price; or (C) a “net exercise” procedure
effected by withholding the minimum number of shares of Common Stock otherwise
issuable in respect of an Option that are needed to pay the Exercise Price and
all applicable required withholding and any other applicable taxes.  Any
fractional shares of Common Stock shall be settled in cash.

(e)Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) two years after the Date of Grant of the Incentive Stock Option or (ii)
one year after the date of exercise of the Incentive Stock Option.  The Company
may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.

(f)Compliance With Laws, etc.  Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8.Stock Appreciation Rights.  

(a)General.  Each SAR granted under the Plan shall be evidenced by an Award
Agreement.  Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.  Any Option granted under
the Plan may include tandem SARs.  The Committee also may award SARs to Eligible
Persons independent of any Option.

(b)Strike Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant).  Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c)Vesting and Expiration; Termination.  A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option.  A SAR granted
independent of an Option shall vest and become exercisable in such manner and on
such date or dates or upon such event or events as determined by the Committee;
provided, however, that notwithstanding any such vesting dates or events, the
Committee may in its sole discretion accelerate the vesting of any SAR at any
time and for any reason. SARs shall expire upon a date determined by the
Committee, not to exceed ten (10) years from the Date of Grant (the “SAR
Period”); provided, that if the SAR Period would expire at a time when trading
in the shares of Common Stock is prohibited by the Company’s insider trading
policy (or Company-imposed “blackout period”), then the SAR Period shall be
automatically extended until the 30th day following the expiration of such
prohibition.

(d)Method of Exercise.  SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e)Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one (1)
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Federal, state, local and non-U.S. income, employment and any other
applicable taxes required to be withheld.  The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any

 

--------------------------------------------------------------------------------

  

combination thereof, as determined by the Committee.  Any fractional shares of
Common Stock shall be settled in cash.

(f)Substitution of SARs for Nonqualified Stock Options.  The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options; provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option; (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options; and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options.

9.Restricted Stock and Restricted Stock Units.  

(a)General.  Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement.  Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.

(b)Stock Certificates and Book-Entry; Escrow or Similar Arrangement.  Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement.  If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 13(c) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void.  Subject to the restrictions set
forth in this Section 9 and unless otherwise set forth in the applicable Award
Agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including, without limitation, the
right to vote such Restricted Stock; provided that if the lapsing of
restrictions with respect to any grant of Restricted Stock is contingent on
satisfaction of performance or time-vesting conditions, any dividends payable on
such shares of Restricted Stock shall be held by the Company and delivered
(without interest) to the Participant within fifteen (15) days following the
date on which the restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate).  To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company. A Participant
shall have no rights or privileges as a stockholder as a holder of Restricted
Stock Units.

(c)Vesting; Termination.  Restricted Stock and Restricted Stock Units shall
vest, and any applicable Restricted Period shall lapse, in such manner and on
such date or dates or upon such event or events as determined by the Committee;
provided, however, that notwithstanding any such dates or events, the Committee
may, in its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Unit or the lapsing of any applicable Restricted Period at any
time and for any reason.  

(d)Issuance of Restricted Stock and Settlement of Restricted Stock Units.  

(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement.  If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or his or her
beneficiary, without charge, the stock certificate (or, if applicable, a notice
evidencing a book-entry notation) evidencing the shares of Restricted Stock
which have not then been forfeited and with respect to

 

--------------------------------------------------------------------------------

  

which the Restricted Period has expired (rounded down to the nearest full
share).  Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, at the sole discretion of the Committee, in shares
of Common Stock having a Fair Market Value (on the date of distribution) equal
to the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

(ii)Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant,
or his or her beneficiary, without charge, one (1) share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.  If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units.  To the extent provided in an Award
Agreement, the holder of outstanding Restricted Stock Units shall be entitled to
be credited with dividend equivalent payments (upon the payment by the Company
of dividends on shares of Common Stock) either in cash or, at the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, at the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled following the date on which the Restricted Period lapses with respect to
such Restricted Stock Units, and, if such Restricted Stock Units are forfeited,
the Participant shall have no right to such dividend equivalent payments (or
interest thereon, if applicable).

(e)Legends on Restricted Stock.  Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AMENDED AND RESTATED PJT PARTNERS INC. 2015 Omnibus
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN PJT PARTNERS INC.
AND PARTICIPANT.  A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF PJT PARTNERS INC.

10.Other Stock-Based Awards, Other Cash-Based Awards and Partnership
Interest-Based Awards.  The Committee may issue unrestricted Common Stock,
rights to receive grants of Awards at a future date, other Awards denominated in
Common Stock (including, without limitation, performance shares or performance
units) (“Other Stock-Based Awards”) and other Awards denominated in cash
(including, without limitation, cash bonuses, or Partnership Interests) (“Other
Cash-Based Awards”) under the Plan to Eligible Persons, alone or in tandem with
other Awards, in such amounts as the Committee shall from time to time in its
sole discretion determine.  Each Other Stock-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Awards shall
be evidenced by such form as the Committee may determine from time to
time.  Each Other Stock-Based Award or Other Cash-Based Award, as applicable, so
granted shall be subject to such conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement or other form evidencing such
Award, including, without limitation, those set forth in Section 13(c) of the
Plan.  

 

--------------------------------------------------------------------------------

  

11.Performance Compensation Awards.  

(a)General.  The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.  Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 11 (but subject otherwise to the provisions of Section 13
of the Plan).

(b)Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply and the
Performance Formula(e).  Within the first ninety (90) days of a Performance
Period (or, within any other maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing.

(c)Performance Criteria.  The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis: (i) net earnings, net income (before or after taxes) or
consolidated net income; (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, or cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) actual or
adjusted earnings before or after interest, taxes, depreciation and/or
amortization (including EBIT and EBITDA); (ix) gross or net operating margins;
(x) productivity ratios; (xi) share price (including, but not limited to, growth
measures and total stockholder return); (xii) expense targets or cost reduction
goals, general and administrative expense savings; (xiii) operating efficiency;
(xiv) objective measures of customer/client satisfaction; (xv) working capital
targets; (xvi) measures of economic value added or other ‘value creation’
metrics; (xvii) enterprise value; (xviii) sales; (xix) stockholder return; (xx)
customer/client retention; (xxi) competitive market metrics; (xxii) employee
retention; (xxiii) objective measures of personal targets, goals or completion
of projects (including but not limited to succession and hiring projects,
completion of specific acquisitions, dispositions, reorganizations or other
corporate transactions or capital-raising transactions, expansions of specific
business operations and meeting divisional or project budgets); (xxiv)
comparisons of continuing operations to other operations; (xxv) market share;
(xxvi) cost of capital, debt leverage year-end cash position or book value;
(xxvii) strategic objectives; or (xxviii) any combination of the foregoing.  Any
one or more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, or used on an absolute or relative basis to measure the
performance of one or more members of the Company Group as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments or administrative departments of the Company and/or one or more members
of the Company Group or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first ninety (90) days of a Performance Period (or,
within any other maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.

 

--------------------------------------------------------------------------------

  

(d)Modification of Performance Goal(s).  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval.  Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v)
acquisitions or divestitures; (vi) any other specific, unusual or nonrecurring
events, or objectively determinable category thereof; (vii) foreign exchange
gains and losses; (viii) discontinued operations and nonrecurring charges; and
(ix) a change in the Company’s fiscal year.

(e)Payment of Performance Compensation Awards.  

(i)Condition to Receipt of Payment.  Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii)Limitation.  Unless otherwise provided in the applicable Award Agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.

(iii)Certification.  Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula.  The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv)Use of Negative Discretion.  In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion.  Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to: (A)
grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f)Timing of Award Payments.  Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11.  Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date.  Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).  

 

--------------------------------------------------------------------------------

  

12.Changes in Capital Structure and Similar Events.  

(a)In the event of (i) any dividend (other than regular cash dividends) or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property, including Partnership Interests),
reclassification, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company or Partnership Interests, issuance of warrants or
other rights to acquire shares of Common Stock or other securities of the
Company or Partnership Interests, or other similar corporate or Partnership
transaction or event that affects the shares of Common Stock or Partnership
Interests, as applicable (including a Change in Control) or (ii) unusual or
nonrecurring events affecting the Company or the Partnership, including changes
in applicable rules, rulings, regulations or other requirements, that the
Committee determines, in its sole discretion, could result in substantial
dilution or enlargement of the rights intended to be granted to, or available
for, Participants (any event in (i) or (ii), an “Adjustment Event”), the
Committee shall, in respect of any such Adjustment Event, make such substitution
or adjustment, if any, as it deems equitable to any or all of (A) the Absolute
Share Limit, or any other limit applicable under the Plan with respect to the
number of Awards which may be granted hereunder, (B) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property, including Partnership Interests) which may be
issued in respect of Awards or with respect to which Awards may be granted under
the Plan or any Sub-Plan, and (C) the terms of any outstanding Award, including,
without limitation, (1) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property,
including Partnership Interests) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award, or (3) any applicable performance measures (including, without
limitation, the Performance Conditions applicable to LTIP Units (as such terms
are defined under the Partnership Agreement and related Award Agreements),
Performance Criteria and Performance Goals) provided, however, that in the case
of any “equity restructuring” (within the meaning of the Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
pronouncement thereto)), the Committee shall make an equitable adjustment to
outstanding Awards to reflect such equity restructuring.  Any adjustment under
this Section 12 shall be conclusive and binding for all purposes.    

(b)Adjustment Events. Without limiting the foregoing, except as may otherwise be
provided in an Award Agreement, in connection with any Adjustment Event, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(i)a substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of, Awards, or a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and that any such Award not so exercised shall
terminate upon the occurrence of such event); and

(ii)subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, cancellation of any one or more outstanding Awards and
payment to the holders of such Awards that are vested as of such cancellation
(including, without limitation, any Awards that would vest as a result of the
occurrence of such event but for such cancellation or for which vesting is
accelerated by the Committee in connection with such event), the value of such
Awards, if any, as determined by the Committee (which value, if applicable, may
be based upon the price per share of Common Stock received or to be received by
other stockholders of the Company or holders of Partnership Interests, as
applicable, in such event), including, without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto shall be canceled and terminated without any
payment or consideration therefor), or, in the case of Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards that are not vested as of
such cancellation, a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards prior to cancellation,
or the underlying shares in respect thereof.

 

--------------------------------------------------------------------------------

  

Payments to holders pursuant to clause (iii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock or
Partnership Interests, as applicable, covered by the Award at such time (less
any applicable Exercise Price or Strike Price).  

(c)Other Requirements. Prior to any payment or adjustment contemplated under
this Section 12, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to his or her Awards, (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock or Partnership Interests, as applicable, subject to any limitations
or reductions as may be necessary to comply with Section 409A of the Code; and
(iii) deliver customary transfer documentation as reasonably determined by the
Committee.

13.Amendments and Termination.  

(a)Amendment and Termination of the Plan.  The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if: (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of the
NYSE or any other securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted) or for changes in GAAP to
new accounting standards; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 12 of the Plan); (iii) it would materially modify the requirements
for participation in the Plan; (iv) it would reduce the Exercise Price of any
Option or the Strike Price of any SAR; (v) it would result in the Committee
canceling an outstanding Option or SAR and replacing it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash payment that is greater than the intrinsic value (if any) of the
cancelled Option or SAR or (vi) it would result in the Committee taking any
other action which is considered a “repricing” for purposes of the stockholder
approval rules of the NYSE or any other securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted;
provided further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant under an outstanding Award shall not be effective
without the consent of the affected Participant.  

(b)Amendment of Award Agreements.  The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively (including after a Participant’s Termination); provided, that,
other than pursuant to Section 12,  any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant under an outstanding Award
shall not be effective without the consent of the affected Participant.

(c)Award Agreements.  Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
without limitation, the effect on such Award of the Termination of a
Participant, or of such other events as may be determined by the Committee.  For
purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate
or a letter) evidencing the Award.  The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.  

(d)Nontransferability.  

(i)Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal

 

--------------------------------------------------------------------------------

  

guardian or representative.  No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant (unless
such transfer is specifically required pursuant to a domestic relations order or
other applicable law) other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against any member
of the Company Group; provided, that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members (or with respect to any partner in the Partnership, any other Personal
Planning Vehicle (as defined in the Partnership Agreement)); (C) a partnership
or limited liability company whose only partners or stockholders are the
Participant and his or her Immediate Family Members; or (D) a beneficiary to
whom donations are eligible to be treated as “charitable contributions” for
federal income tax purposes;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii)The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of the Termination of the Participant
under the terms of the Plan and the applicable Award Agreement shall continue to
be applied with respect to the Participant, including, without limitation, that
an Option shall be exercisable by the Permitted Transferee only to the extent,
and for the periods, specified in the Plan and the applicable Award Agreement.

(e)Dividends and Dividend Equivalents.  The Committee in its sole discretion may
provide a Participant as part of an Award with dividends, dividend equivalents,
or similar payments in respect of Awards, payable in cash, shares of Common
Stock, other securities, other Awards or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs; or (ii) unearned Performance Compensation Awards or other
unearned Awards subject to performance or time-vesting conditions (although
dividends, dividend equivalents or other similar payments may be accumulated in
respect of unearned Awards and paid within fifteen (15) days after such Awards
are earned and become payable or distributable).  

(f)Tax Withholding.  

(i)A Participant shall be required to pay to the Service Recipient or any other
member of the Company Group, and the Service Recipient or any other member of
the Company Group shall have the

 

--------------------------------------------------------------------------------

  

right and is hereby authorized to withhold, from any cash, shares of Common
Stock, other securities or other property  issuable or deliverable under any
Award or from any compensation or other amounts owing to a Participant, the
amount (in cash, shares of Common Stock, other securities or other property) of
any required withholding or any other applicable taxes in respect of an Award,
its exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding or
any other applicable taxes.

(ii)Without limiting the generality of clause (i) above, the Committee may (but
is not obligated to), in its sole discretion, permit a Participant to satisfy,
in whole or in part, the foregoing withholding liability by (A) the delivery of
shares of Common Stock (which are not subject to any pledge or other security
interest) that have been held by the Participant for at least six months (unless
otherwise determined by the Committee) having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.

(g)No Guarantees Regarding Tax Treatment.  Participants shall be responsible for
all taxes with respect to any Awards under the Plan.  The Committee and the
Company make no guarantees to any party regarding the tax treatment of Awards or
payments made under the Plan.  Neither the Committee nor the Company has any
obligation to take any action to prevent the assessment of any tax on any party
with respect to any Award under Section 409A of the Code or Section 457A of the
Code or otherwise and none of the Company, any of its Subsidiaries or
Affiliates, or any of their employees or representatives shall have any
liability to a Participant with respect thereto.

(h)Data Protection.  By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.  

(i)No Claim to Awards; No Rights to Continued Employment; Waiver.  No employee
of any member of the Company Group, or other Person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award, except with
respect to any Forfeited Units (as defined in the Partnership Agreement) that
may be reallocated under the Partnership Agreement.  There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of
Awards.  The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated.  Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Service Recipient or any other member of the
Company Group, nor shall it be construed as giving any Participant any rights to
continued service on the Board.  The Service Recipient or any other member of
the Company Group may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or any Award
Agreement.  By accepting an Award under the Plan, a Participant shall thereby be
deemed to have waived any claim to continued exercise or vesting of an Award or
to damages or severance entitlement related to non-continuation of the Award
beyond the period provided under the Plan or any Award Agreement, except to the
extent of any provision to the contrary in any written employment contract or
other agreement between the Service Recipient and/or any member of the Company
Group and the Participant, whether any such agreement is executed before, on or
after the Date of Grant.

 

--------------------------------------------------------------------------------

  

(j)International Participants.  With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, any member
of the Company Group.

(k)Designation and Change of Beneficiary.  Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death.  A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee.  The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(l)Termination.  Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant undergoes a Termination, but such Participant continues to
provide services to the Company Group in another capacity, such change in status
shall not be considered a Termination for purposes of the Plan.  Further, unless
otherwise determined by the Committee, in the event that any Service Recipient
ceases to be a member of the Company Group (by reason of sale, divestiture,
spin-off or other similar transaction), unless a Participant’s employment or
service is transferred to another entity that would constitute a Service
Recipient immediately following such transaction, such Participant shall be
deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.

(m)No Rights as a Stockholder.  Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(n)Government and Other Regulations.  

(i)The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Common Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received an opinion of counsel (if the Company has
requested such an opinion), satisfactory to the Company, that such shares may be
offered or sold without such registration pursuant to an available exemption
therefrom and the terms and conditions of such exemption have been fully
complied with.  The Company shall be under no obligation to register for sale
under the Securities Act any of the shares of Common Stock to be offered or sold
under the Plan.  The Committee shall have the authority to provide that all
shares of Common Stock or other securities of any member of the Company Group
issued under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the Federal securities laws, or the rules, regulations and
other requirements of the Securities and Exchange Commission, the NYSE or any
other securities exchange or inter-dealer quotation system on which the
securities of the Company are listed or quoted and any other applicable Federal,
state, local or non-U.S. laws, rules, regulations and other requirements, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on certificates representing shares of
Common Stock or other securities of any member of the Company Group issued under
the Plan to make appropriate reference

 

--------------------------------------------------------------------------------

  

to such restrictions or may cause such Common Stock or other securities of any
member of the Company Group issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders.  Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that the Committee in its sole discretion deems
necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii)The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable.  If the Committee determines to cancel
all or any portion of an Award in accordance with the foregoing, the Company
shall, subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable), over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock or Partnership Interests (in the
case of any other Award).  Such amount shall be delivered to the Participant as
soon as practicable following the cancellation of such Award or portion thereof,
or (B) in the case of Restricted Stock, Restricted Stock Units or Other
Stock-Based Awards, provide the Participant with a cash payment or equity
subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Restricted Stock, Restricted Stock Units or
Other Stock-Based Awards, or the underlying shares thereof.  

(o)Payments to Persons Other Than Participants.  If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or his or her estate (unless a
prior claim therefor has been made by a duly appointed legal representative)
may, if the Committee so directs the Company, be paid to his or her spouse,
child, relative, an institution maintaining or having custody of such Person, or
any other Person deemed by the Committee to be a proper recipient on behalf of
such Person otherwise entitled to payment.  Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(p)Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.  

(q)Partnership Interests.  With respect to an Award of Partnership Interests, in
the event of a conflict or inconsistency as between the Plan and the Partnership
Agreement or as between the Plan and the applicable Award Agreement, the
Partnership Agreement and the Award Agreement shall govern and control,
respectively.

(r)No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand.  No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(s)Reliance on Reports.  Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to

 

--------------------------------------------------------------------------------

  

act in good faith, in reliance upon any report made by the independent public
accountant of any member of the Company Group and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself or herself.

(t)Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(u)Governing Law.  The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(v)Severability.  If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, person or entity or Award
and the remainder of the Plan and any such Award shall remain in full force and
effect.

(w)Obligations Binding on Successors.  The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(x)Section 409A of the Code.  

(i)Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code.  Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.  With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code.  For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as separate payments.

(ii)Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the date of
the Participant’s death.  Following any applicable six month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii)Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a

 

--------------------------------------------------------------------------------

  

Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.

(y)Clawback/Repayment.  All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or Committee
as in effect from time to time and (ii) applicable law. Further, to the extent
that the Participant receives any amount in excess of the amount that the
Participant should otherwise have received under the terms of the Award for any
reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Participant shall be
required to repay any such excess amount to the Company.  

(z)Detrimental Activity.  Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
both of the following:

(i)cancellation of any or all of such Participant’s outstanding Awards; or

(ii) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain promptly to the Company.

(aa)Right of Offset.  The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group, as
applicable, and any amounts the Committee otherwise deems appropriate pursuant
to any tax equalization policy or agreement.  Notwithstanding the foregoing, if
an Award is “deferred compensation” subject to Section 409A of the Code, the
Committee will have no right to offset against its obligation to deliver shares
of Common Stock (or other property or cash) under the Plan or any Award
Agreement if such offset could subject the Participant to the additional tax
imposed under Section 409A of the Code in respect of an outstanding Award.

(bb)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(cc)Expenses; Gender; Titles and Headings.  The expenses of administering the
Plan shall be borne by the Company Group.  Masculine pronouns and other words of
masculine gender shall refer to both men and women.  The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 